DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/28/2022 has been entered.
Accordingly, claims 1-24 are pending in this application. Claims 1, 5, 8, 14, 18, and 20 are currently amended.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 01/28/2022 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 5, 8, 14, 18, and 20, it is submitted that they are properly addressed by the new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-15, 17, 19, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. (US 20180157504 A1, hereinafter Chamberlain) in view of Abali et al. (US 20190065494 A1, hereinafter Abali). 

Regarding Claim 1, Chamberlain discloses an electronic device for creating compressed data from original data ([0122]: Examples of data manipulation operations… that can be performed on a PLD 20 include… compression), the electronic device comprising: a compression subsystem (Fig. 42, compression engine 4200) that includes a comparator (Fig. 1, re-configurable logic device 21), a history buffer (Fig. 4, compare register 35), a match detector (Fig. 4, word-level comparison logic 37), and a command generator (Fig. 2, digital decoder 23); 
the compression subsystem, starting in each cycle of a clock ([0105]: As shown in FIG. 17, in the first (i.e., combinational) part of the clock cycle of the system, the four underlined values are computed), configured to process a search string to generate commands for the compressed data ([0123]: Each stage 202 of the pipeline 200 is configured to process the data it receives according to its intended functionality (e.g., compression)), the search string including a number of bytes from the original data([0165]: a file is divided into one or more segments; ([0167]: For example, the minimum segment size can be 512 bytes), 
wherein, when processing the search string: the comparator is configured to compare each of N substrings from the search string with stored data from the history buffer to find matches between the substrings and the stored data ([0045]: FIG. 13 is a graphical representation of a correlation function calculated continuously as the target data in the magnetic storage medium is scanned and compared with the data key; [0077]: matching is done using analog comparators), each substring being of a specified length in bytes ([0165]: a file is divided into one or more segments, wherein each segment is a power of 2) and including a different ordered sequence of bytes from the search string ([0046]: FIG. 14 is a graphical representation of a correlation function as the data key is continuously compared with a signal taken from reading a different set of target data from the magnetic storage medium);
However, Chamberlain does not explicitly teach “the match detector is configured to determine a longest match for each of the substrings from among matches for that substring that are found by the comparator; and the command generator is configured to, based on the longest matches for the substrings, selectively output commands to be included in the compressed data.”

the match detector is configured to determine a longest match for each of the substrings from among matches for that substring that are found by the comparator (Fig. 3; [0041]: In one example, a result selector 322 determines whether the returned buffered strings match the input search string, and if the returned buffered strings match the input search string, determines which string is longer; Fig. 9; [0088]: Block 924 illustrates selecting the pointer for the longest matching substring);
and the command generator is configured to, based on the longest matches for the substrings, selectively output commands to be included in the compressed data (Fig. 9; [0088]: In a compression application, block 924 may trigger passing the pointer to the longest matching substring as a distance and length pair for compression; [0041]: Result selector 322 may replace the longer matching string portion of the input search string with the pointer to the matching buffered string in FIFO 130, for output. [The pointer to the longest matching string corresponds to the commands to be included in the compressed data out 114 in Fig. 1]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Abali to include “the match detector is configured to determine a longest match for each of the substrings from among matches for that substring that are found by the comparator; and the command generator is configured to, based on the longest matches for the substrings, selectively output commands to be included in the compressed data.”
The motivation for doing so would be to find the longest buffered string that matches the input search string, as recognized by Abali ([0088] of Abali: In a compression application, block 924 may trigger passing the pointer to the longest matching substring as a distance and length pair for compression).

Regarding Claim 2, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 1, wherein: the comparator comprises comparison elements ([0073]: As depicted in FIG. 1, the re-configurable logic device 21 [comparator] may itself include a plurality of functional logic elements); and when comparing each of the substrings with the stored data from the history buffer to find the matches, the comparator is configured to: 
provide the substring (Fig. 4, data shift register 27) and comparison strings from the stored data (Fig. 4, compare register 35) as inputs to corresponding elements of the comparison elements ([0081]: Fine-grained comparison logic device 31 performs element by element comparisons between the elements of the data shift register 27 and the compare register 35), each comparison string being of the specified length in bytes ([0165]: a file is divided into one or more segments, wherein each segment is a power of 2) and including a different ordered sequence of bytes from the stored data ([0046]: FIG. 14 is a graphical representation of a correlation function as the data key is continuously compared with a signal taken from reading a different set of target data from the magnetic storage medium); and 
receive, as an output of the corresponding elements, an identifier for each match that indicates a length of the match ([0077]: The success of an approximate match may be determined by the correlation value set in the re-configurable logic device 21 or by using one of a number of matching-performance metrics stored therein such as the number of bits within a data key that are equal to the corresponding bits in the scanned target data [length]).

Regarding Claim 4, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 1, wherein: the match detector includes N match pipelines ([0073]: the individual logic elements could be configured in a pipeline), each match pipeline including K stages of longest match selectors arranged in a sequence ([0123]: the first stage 202 in the pipeline 200 operates on data streaming from a mass storage medium 26 and processes that data according to its functionality [compression]. The data processed by stage 1 is thereafter passed to stage 2 for further processing, and so on, until stage N is reached), each match pipeline including K stages of longest match selectors arranged in a sequence ([0047]: FIG. 15 is one embodiment of a table generated by the present invention for use in performing sequence matching operations); 
and when determining the longest match for each of the substrings, the match detector is configured to: receive, in a corresponding one of the match pipelines, matches for the substring from the comparator ([0077]: Point A in FIG. 2, where matching is done using analog comparators and correlation techniques); 
and in each stage of the stages in the corresponding one of the match pipelines, select local longest matches from among separate groups of matches and provide the local longest matches as matches for a next stage of the match pipeline, wherein a final stage of the stages selects the longest match from among a final and smallest separate group of matches ([0077]: Exact and approximate string matching will be described with reference to FIGS. 2-5; [0059]: FIGS. 29 and 30 illustrate exemplary embodiments for multi-stage processing pipelines implemented on a re-configurable logic device;).

Regarding Claim 10, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 1, wherein the compression subsystem further includes: a string handler configured to, in each cycle of the clock: 
acquire the search string from the original data (Fig. 9; [0094]: after the mass storage medium 26 reaches its starting location as at 79, the target data stored on the mass storage medium is continuously read as at step 78 to generate a continuous stream signal representative of the target data); and 
provide the search string to the comparator (Fig. 9, digital comparator, matching and correlation 82; [0077]: Point A in FIG. 2, where matching is done using analog comparators and correlation techniques).

Regarding Claim 11, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 10, wherein, after providing the search string to the comparator in each cycle of the clock, the string handler is configured to: 
shift N bytes of data off of the original data; and add the N bytes of the data to the stored data in the history buffer ([0105]: As shown in FIG. 18, in the second (i.e., latch) part of the clock cycle, all the characters in di,j and tj are shifted one position to the right. A comparator 61 is positioned at each diagonal cell of the d array and determines when the threshold has been exceeded; [0073]: As depicted in FIG. 1, the re-configurable logic device 21 may itself include a plurality of functional logic elements including a data shift register; Fig. 9, Process/Send to Disk Cache/Other 86; [0096]: the target data is processed as at step 86 and the key data requested by the search inquiry is sent to a disk cache 30).

Regarding Claim 12, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 10, wherein: the search string includes a number of bytes from the original data starting from a starting byte in the original data ([0094]; FIG. 47(a )): and after providing the search string to the comparator in each cycle of the clock, the string handler is configured to: 
increment the starting byte by N bytes ([0011]: if the data is stored in octets, then the accessing circuitry must access the data in octets and process it in an incremental manner), 
thereby configuring the compression subsystem to process a next search string in a next cycle of the clock ([0105]: FIG. 9… Should a match be found, then the target data is processed as at step 86… A logical step 88 is preferably included for returning to the continuous reading of target data from the mass storage medium 26).

Regarding Claim 13, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 1, further comprising: 
a receiving entity configured to receive the commands from the compression subsystem and use the commands for one or more subsequent operations ([0079]: The results may be sent to a control microprocessor 22, which may or may not be configured as part of an FPGA, to execute logic associated with a compound or complex search inquiry).

Regarding Claim 14, Chamberlain discloses a method for creating compressed data from original data ([0122]: Examples of data manipulation operations… that can be performed on a PLD 20 include… compression), in an electronic device that comprises a compression subsystem (Fig. 42, compression engine 4200) that includes a comparator (Fig. 1, re-configurable logic device 21), a history buffer (Fig. 4, compare register 35), a match detector (Fig. 4, word-level comparison logic 37), and a command generator (Fig. 2, digital decoder 23); 
the method comprising: starting in each cycle of a clock ([0105]: As shown in FIG. 17, in the first (i.e., combinational) part of the clock cycle of the system, the four underlined values are computed), processing a search string by the compression subsystem to generate commands for the compressed data ([0123]: Each stage 202 of the pipeline 200 is configured to process the data it receives according to its intended functionality (e.g., compression)), the search string including a number of bytes from the original data([0165]: a file is divided into one or more segments; [0167]: For example, the minimum segment size can be 512 bytes), 
the processing the search string including: comparing, by the comparator, each of N substrings from the search string with stored data from the history buffer to find matches between the substrings and the stored data ([0045]: FIG. 13 is a graphical representation of a correlation function calculated continuously as the target data in the magnetic storage medium is scanned and compared with the data key; [0077]: matching is done using analog comparators), each substring being of a specified length in bytes ([0165]: a file is divided into one or more segments, wherein each segment is a power of 2) and including a different ordered sequence of bytes from the search string ([0046]: FIG. 14 is a graphical representation of a correlation function as the data key is continuously compared with a signal taken from reading a different set of target data from the magnetic storage medium);
However, Chamberlain does not explicitly teach “determining, by the match detector, a longest match for each of the substrings from among matches for that substring that are found by the comparator; and selectively outputting, based on the longest matches for the substrings, by the command generator, commands to be included in the compressed data.”

determining, by the match detector, a longest match for each of the substrings from among matches for that substring that are found by the comparator (Fig. 3; [0041]: In one example, a result selector 322 determines whether the returned buffered strings match the input search string, and if the returned buffered strings match the input search string, determines which string is longer; Fig. 9; [0088]: Block 924 illustrates selecting the pointer for the longest matching substring);
and selectively outputting, based on the longest matches for the substrings, by the command generator, commands to be included in the compressed data (Fig. 9; [0088]: In a compression application, block 924 may trigger passing the pointer to the longest matching substring as a distance and length pair for compression; [0041]: Result selector 322 may replace the longer matching string portion of the input search string with the pointer to the matching buffered string in FIFO 130, for output. [The pointer to the longest matching string corresponds to the commands to be included in the compressed data out 114 in Fig. 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain to incorporate the teachings of Abali to include “determining, by the match detector, a longest match for each of the substrings from among matches for that substring that are found by the comparator; and selectively outputting, based on the longest matches for the substrings, by the command generator, commands to be included in the compressed data.”
The motivation for doing so would be to find the longest buffered string that matches the input search string, as recognized by Abali ([0088] of Abali: In a compression application, block 924 may trigger passing the pointer to the longest matching substring as a distance and length pair for compression).

Regarding Claim 15, the combined teachings of Chamberlain and Abali disclose the method of claim 14, wherein: the comparator comprises comparison elements ([0073]: As depicted in FIG. 1, the re-configurable logic device 21 may itself include a plurality of functional logic elements); and comparing each of the substrings with the stored data from the history buffer to find the matches includes, for each of the substrings:  
providing the substring (Fig. 4, data shift register 27) and comparison strings from the stored data (Fig. 4, compare register 35) as inputs to corresponding elements of the comparison elements ([0081]: Fine-grained comparison logic device 31 performs element by element comparisons between the elements of the data shift register 27 and the compare register 35), each comparison string being of the specified length in bytes ([0165]: a file is divided into one or more segments, wherein each segment is a power of 2) and including a different ordered sequence of bytes from the stored data ([0046]: FIG. 14 is a graphical representation of a correlation function as the data key is continuously compared with a signal taken from reading a different set of target data from the magnetic storage medium); and 
receiving, as an output of the corresponding elements, an identifier for each match that indicates a length of the match ([0077]: The success of an approximate match may be determined by the correlation value set in the re-configurable logic device 21 or by using one of a number of matching-performance metrics stored therein such as the number of bits within a data key that are equal to the corresponding bits in the scanned target data).

Regarding Claim 17, the combined teachings of Chamberlain and Abali disclose the method of claim 14, wherein: the match detector includes N match pipelines ([0073]: the individual logic elements could be configured in a pipeline), each match pipeline including K stages of longest match selectors arranged in a sequence ([0123]: the first stage 202 in the pipeline 200 operates on data streaming from a mass storage medium 26 and processes that data according to its functionality [compression]. The data processed by stage 1 is thereafter passed to stage 2 for further processing, and so on, until stage N is reached); and determining the longest match for each of the substrings includes:
receiving, in a corresponding one of the match pipelines, matches for the substring from the comparator ([0077]: Point A in FIG. 2, where matching is done using analog comparators and correlation techniques); and in each stage of the stages in the corresponding one of the match pipelines, selecting local longest matches from among separate groups of matches and providing the local longest matches as matches for a next stage of the match pipeline, wherein a final stage of the stages selects the longest match from among a final and smallest separate group of matches ([0050]: FIG. 19 is the table of FIG. 15 representing a particular sequence matching example).

Regarding Claim 19, the combined teachings of Chamberlain and Abali disclose the method of claim 18, wherein outputting the command includes: when no match was found or the longest match is shorter than a threshold length, outputting a literal write command ([0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); and 
([0018]: When a match initially selected as output for the current byte position has a maximum match length, the path block may determine whether matches at any subsequent byte positions extend the length of the initial match, and, if so, merge the matches to form a longer match at the current byte position).

Regarding Claim 22, the combined teachings of Chamberlain and Abali disclose the method of claim 14, wherein the compression subsystem further includes: a string handler configured to, in each cycle of the clock: 
acquire the search string from the original data (Fig. 9; [0094]: after the mass storage medium 26 reaches its starting location as at 79, the target data stored on the mass storage medium is continuously read as at step 78 to generate a continuous stream signal representative of the target data); and 
provide the search string to the comparator (Fig. 9, digital comparator, matching and correlation 82; [0077]: Point A in FIG. 2, where matching is done using analog comparators and correlation techniques).

Regarding Claim 23, the combined teachings of Chamberlain and Abali disclose the method of claim 22, wherein the string handler further, after providing the search string to the comparator in each cycle of the clock:  	shifts N bytes of data off of the original data; and adds the N bytes of the data to the stored data in the history buffer ([0105]: As shown in FIG. 18, in the second (i.e., latch) part of the clock cycle, all the characters in di,j and tj are shifted one position to the right. A comparator 61 is positioned at each diagonal cell of the d array and determines when the threshold has been exceeded; [0073]: As depicted in FIG. 1, the re-configurable logic device 21 may itself include a plurality of functional logic elements including a data shift register; Fig. 9, Process/Send to Disk Cache/Other 86; [0096]: the target data is processed as at step 86 and the key data requested by the search inquiry is sent to a disk cache 30).

Regarding Claim 24, the combined teachings of Chamberlain and Abali disclose the method of claim 22, wherein: the search string includes a number of bytes from the original data starting from a starting byte in the original data ([0094]; FIG. 47(a )): 
and the string handler further, after providing the search string to the comparator in each cycle of the clock: increments the starting byte by N bytes ([0011]: if the data is stored in octets, then the accessing circuitry must access the data in octets and process it in an incremental manner), 
thereby configuring the compression subsystem to process a next search string in a next cycle of the clock ([0105]: FIG. 9… Should a match be found, then the target data is processed as at step 86… A logical step 88 is preferably included for returning to the continuous reading of target data from the mass storage medium 26).

Claims 3, 5-9, 16, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. (US 20180157504 A1, hereinafter Chamberlain) in view of Abali et al. (US 20190065494 A1, hereinafter Abali) and in further view of Beckman et al. (US 20200159840 A1), hereinafter Beckman.

Regarding Claim 3, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 2.
However, the combined teachings of Chamberlain and Abali do not explicitly teach “wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring; and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match and a second value for each bit where respective bytes of the substring and the comparison string do not match.”
 	On the other hand, in the same field of endeavor, Beckman teaches wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring ([0148]: The hash function applied by hash function unit 253 may generate Y bits of output for the hash key); and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match ([0148]: A first portion of those Y bits may be used for the hash index),
and a second value for each bit where respective bytes of the substring and the comparison string do not match ([0148]: A second portion of those Y bits may be used to generate a tag that is stored in hash table 224 and used to detect hash collisions on a per-entry basis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain and Abali to incorporate the teachings of Beckman to include wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring; and the corresponding elements are configured to output a first value for each bit where 
The motivation for doing so would be to resolve hash collisions, as recognized by Beckman ([0148] of Beckman: the tags may be used to resolve hash collisions without storing the complete hash key for each byte position).

Regarding Claim 5, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 4.
However, the combined teachings of Chamberlain and Abali do not explicitly teach “wherein, when selectively outputting the commands to be included in the compressed data, the command generator is configured to, in a cycle of the clock: starting from a first match pipeline, in round robin order, skip match pipelines that are not to be processed in the cycle of the clock due to a previous longest match; when all of the match pipelines are skipped, terminate processing match pipelines for the cycle of the clock without outputting a command; when one or more match pipelines are not skipped and thus remain to be processed, output, for a next match pipeline in a specified order, a command based on a length of the longest match for the next match pipeline; and process or skip remaining match pipelines in the cycle of the clock based on the length of the longest match for the next match pipeline.”
On the other hand, in the same field of endeavor, Beckman teaches wherein, when selectively outputting the commands to be included in the compressed data, the command generator is configured to, in a cycle of the clock ([0006]: The path block is configured to pick the best match at each position (i.e., longest and closest, in that order) and send the best match as compressed output of the search block… the search block may process multiple byte positions per clock cycle per thread; Fig. 7A; [0121]: The one of search engines 214 is configured to perform this hashing and matching for multiple byte positions in the same clock cycle): 
starting from a first match pipeline ([0125]: the algorithm starts at byte position 0 of the input data stream and continues to the end of the file), in round robin order, skip match pipelines that are not to be processed in the cycle of the clock due to a previous longest match (Fig. 7B; [0126]: Hash controller 223 then uses the hash index to access a bucket of hash table 224 that includes history addresses of any previous occurrences of the same string of bytes from the input data stream. History addresses that result from hash collisions may be filtered out); 
when all of the match pipelines are skipped, terminate processing match pipelines for the cycle of the clock without outputting a command (Fig. 20; [0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); 
when one or more match pipelines are not skipped and thus remain to be processed, output, for a next match pipeline in a specified order, a command based on a length of the longest match for the next match pipeline ([0185] Returning to FIG. 13, post processor 273 is configured to process the match vector from match datapath 270 and send the results to path block 232. Post processor 273 determines a match length for each of the matches included in the match vector); and 
process or skip remaining match pipelines in the cycle of the clock based on the length of the longest match for the next match pipeline ([0188]: Path block 232 is configured to pick the best match (i.e., longest and closest, in that order) for each byte position of the input data stream based on the match lengths received from match block 228; [0189]: the selection process performed by pick block 300 may first identify the longest match for the current byte position, and, if there is a tie among two or more matches, pick block 300 may select the match having the smallest distance from the current byte position as the best match).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain and Abali to incorporate the teachings of Beckman to include “wherein, when selectively outputting the commands to be included in the compressed data, the command generator is configured to, in a cycle of the clock: starting from a first match pipeline, in round robin order, skip match pipelines that are not to be processed in the cycle of the clock due to a previous longest match; when all of the match pipelines are skipped, terminate processing match pipelines for the cycle of the clock without outputting a command; when one or more match pipelines are not skipped and thus remain to be processed, output, for a next match pipeline in a specified order, a command based on a length of the longest match for the next match pipeline; and process or skip remaining match pipelines in the cycle of the clock based on the length of the longest match for the next match pipeline”.
The motivation for doing so would be to allow for history-based compression on an input data stream, as recognized by Beckman ([0212] of Beckman: FIG. 22 is a flowchart illustrating an example history-based data compression operation).

Regarding Claim 6, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 5.
However, Chamberlain does not explicitly teach “wherein the specified order is one of: round robin order; or an order that is determined based on the longest matches for each of the match pipelines that remain to be processed.”
([0006]: The path block is configured to pick the best match at each position (i.e., longest and closest, in that order) and send the best match as compressed output of the search block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Beckman to include wherein the specified order is one of: round robin order; or an order that is determined based on the longest matches for each of the match pipelines that remain to be processed.
The motivation for doing so would be to select the longest and closest match at each byte position, as recognized by Beckman ([0018]: The path block is configured to select the longest and closest match at each byte position and merge consecutive matches to form a longer match).

Regarding Claim 7, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 5.  
However, Chamberlain does not explicitly teach “wherein, when outputting the command, the command generator is configured to: when no match was found or the longest match is shorter than a threshold length, output a literal write command; and when the longest match is longer than the threshold length, output a string copy command.”
On the other hand, in the same field of endeavor, Beckman teaches wherein, when outputting the command, the command generator is configured to: 
([0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); 
and when the longest match is longer than the threshold length, output a string copy command ([0127]: In some examples, matches longer than M bytes may be truncated, where M is a function of data alignment; [0227]: Path block 232 selects an output for the current byte position, wherein the output for the current byte position comprises one of a reference to the best match for the current byte string or a literal of original data at the current byte position (394)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Beckman to include wherein, when outputting the command, the command generator is configured to: when no match was found or the longest match is shorter than a threshold length, output a literal write command; and when the longest match is longer than the threshold length, output a string copy command.
The motivation for doing so would be to select output that includes reference to a match for the current string, as recognized by Beckman ([0018]: select an output for the current byte position, wherein the output for the current byte position comprises one of a reference to a match for the current byte string or a literal of original data at the current byte position).

Regarding Claim 8, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 4.

 On the other hand, in the same field of endeavor, Beckman teaches wherein, when selectively outputting the commands to be included in the compressed data, the command generator is configured to, in a cycle of the clock ([0006]: The path block is configured to pick the best match at each position (i.e., longest and closest, in that order) and send the best match as compressed output of the search block… the search block may process multiple byte positions per clock cycle per thread; Fig. 7A; [0121]: The one of search engines 214 is configured to perform this hashing and matching for multiple byte positions in the same clock cycle): 
 (Fig. 13; [0185]: post processor 273 counts the number of matching bytes for each history buffer access. The count starts at the current byte position and goes forward as many bytes as possible for the forward matches),
starting from a first match pipeline, skip each next pipeline in round robin order ([0185]: for each of the matches, match controller 229 may count until detecting a “match byte” as a first non-matching byte after a match or a “previous byte” as the last byte that gets matched) and
decrement the count value (Fig. 13; [0185]: Post processor 273 may similarly count backwards from the current byte position for the backward matches); 
when there are no remaining match pipelines to be skipped, terminate outputting commands for the cycle of the clock and retain a present value of the count value for a subsequent cycle of the clock (Fig. 13, [0185]: Post processor 273 sends the forward and backward match lengths for each of the matches to path block 232); and 
when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, output a literal write command for the next match pipeline and set the count value equal to zero ([0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); and 
when the length of the longest match for the next match pipeline in the specified order is longer than the threshold value, output a string copy command associated with the longest match  and set the count value equal to length in bytes of the longest match minus one; and return to the ([0096]: When a match initially selected as output for the current byte position has a maximum match length, the path block may determine whether matches at any subsequent byte positions extend the length of the initial match, and, if so, merge the matches to form a longer match at the current byte position. The path block is described in more detail with respect to FIG. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain and Abali to incorporate the teachings of Beckman to include wherein, when selectively outputting the commands for the compressed data based on the longest matches for the substrings, the command generator is configured to, in a cycle of the clock: acquire a count value, if any, from an earlier cycle of the clock or set the count value to zero; until the count value equals zero or there are no remaining match pipelines to be skipped, starting from a first match pipeline, skip each next pipeline in round robin order and decrement the count value; when there are no remaining match pipelines to be skipped, terminate outputting commands for the cycle of the clock and retain a present value of the count value for a subsequent cycle of the clock; and when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, output a literal write command for the next match pipeline and set the count value equal to zero; and when the length of the longest match for the next match pipeline in the specified order is longer than the threshold value, output a string copy command associated with the longest match and set the count value equal to length in bytes of the longest match minus one; and return to the skipping operation.
([0185] Post processor 273 determines a match length for each of the matches included in the match vector).

Regarding Claim 9, the combined teachings of Chamberlain and Abali disclose the electronic device of claim 1.
However, the combined teachings of Chamberlain and Abali do not explicitly teach “wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings; and the substrings include each different sequential substring from the search string, with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte.”
On the other hand, in the same field of endeavor, Beckman teaches wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings ([0170]: Fig. 15); and 
the substrings include each different sequential substring from the search string ([0170]: As illustrated in FIG. 15, large history buffer 276B is partitioned into 8 large memory banks (Banks 1-8), with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte ([0170]: Starting at Bank 1, the history data is stored in consecutive stripes of a relatively small fixed length, e.g., 256 bytes, in each of the memory banks up to Bank 8. Once the eighth stripe of data is stored in Bank 8, the process returns to Bank 1 to store the next consecutive data stripe).

The motivation for doing so would be to store data in consecutive stripes of small lengths, as recognized by Beckman ([0170] of Beckman: the history data is stored in consecutive stripes of a relatively small fixed length).

Regarding Claim 16, the combined teachings of Chamberlain and Abali disclose the method of claim 15.
However, the combined teachings of Chamberlain and Abali do not explicitly teach “wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring; and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match and a second value for each bit where respective bytes of the substring and the comparison string do not match.”
 	On the other hand, in the same field of endeavor, Beckman teaches wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring ([0148]: The hash function applied by hash function unit 253 may generate Y bits of output for the hash key); and the corresponding elements are configured to output a first value for each bit where ([0148]: A first portion of those Y bits may be used for the hash index),
and a second value for each bit where respective bytes of the substring and the comparison string do not match ([0148]: A second portion of those Y bits may be used to generate a tag that is stored in hash table 224 and used to detect hash collisions on a per-entry basis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain to incorporate the teachings of Beckman to include wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring; and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match and a second value for each bit where respective bytes of the substring and the comparison string do not match.
The motivation for doing so would be to resolve hash collisions, as recognized by Beckman ([0148] of Beckman: the tags may be used to resolve hash collisions without storing the complete hash key for each byte position).

Regarding Claim 18, the combined teachings of Chamberlain and Abali disclose the method of claim 17.
However, the combined teachings of Chamberlain and Abali do not explicitly teach “wherein selectively outputting the commands to be included in the compressed data includes, in a cycle of the clock: starting from a first match pipeline, in round robin order, skipping match pipelines that are not to be processed in the cycle of the clock due to a previous longest match; when all of the match pipelines are skipped, terminating processing match pipelines for the cycle 
On the other hand, in the same field of endeavor, Beckman teaches wherein selectively outputting the commands to be included in the compressed data includes, in a cycle of the clock ([0006]: The path block is configured to pick the best match at each position (i.e., longest and closest, in that order) and send the best match as compressed output of the search block… the search block may process multiple byte positions per clock cycle per thread; Fig. 7A; [0121]: The one of search engines 214 is configured to perform this hashing and matching for multiple byte positions in the same clock cycle): 
starting from a first match pipeline ([0125]: the algorithm starts at byte position 0 of the input data stream and continues to the end of the file), in round robin order, skip match pipelines that are not to be processed in the cycle of the clock due to a previous longest match (Fig. 7B; [0126]: Hash controller 223 then uses the hash index to access a bucket of hash table 224 that includes history addresses of any previous occurrences of the same string of bytes from the input data stream. History addresses that result from hash collisions may be filtered out); 
when all of the match pipelines are skipped, terminating processing match pipelines for the cycle of the clock without outputting a command (Fig. 20; [0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); 
([0188]: Path block 232 is configured to pick the best match (i.e., longest and closest, in that order) for each byte position of the input data stream based on the match lengths received from match block 228); and 
processing or skipping remaining match pipelines in the cycle of the clock based on the length of the longest match for the next match pipeline ([0189]: the selection process performed by pick block 300 may first identify the longest match for the current byte position, and, if there is a tie among two or more matches, pick block 300 may select the match having the smallest distance from the current byte position as the best match).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain and Abali to incorporate the teachings of Beckman to include “wherein selectively outputting the commands to be included in the compressed data includes, in a cycle of the clock: starting from a first match pipeline, in round robin order, skipping match pipelines that are not to be processed in the cycle of the clock due to a previous longest match; when all of the match pipelines are skipped, terminating processing match pipelines for the cycle of the clock without outputting a command; when one or more match pipelines are not skipped and thus remain to be processed, outputting, for a next match pipeline in a specified order, a command based on a length of the longest match for the next match pipeline; and processing or skipping remaining match pipelines in the cycle of the clock based on the length of the longest match for the next match pipeline”.
([0212] of Beckman: FIG. 22 is a flowchart illustrating an example history-based data compression operation).

Regarding Claim 20, the combined teachings of Chamberlain and Abali disclose the method of claim 17.
However, the combined teachings of Chamberlain and Abali do not explicitly teach “wherein selectively outputting the commands to be included in the compressed data includes, in a cycle of the clock ([0006]: The path block is configured to pick the best match at each position (i.e., longest and closest, in that order) and send the best match as compressed output of the search block… the search block may process multiple byte positions per clock cycle per thread; Fig. 7A; [0121]: The one of search engines 214 is configured to perform this hashing and matching for multiple byte positions in the same clock cycle): 
acquiring a count value, if any, from an earlier cycle of the clock or setting the count value to zero; until the count value equals zero or there are no remaining match pipelines to be skipped, starting from a first match pipeline, skipping each next pipeline in round robin order and decrementing the count value; when there are no remaining match pipelines to be skipped, terminating outputting commands for the cycle of the clock and retaining a present value of the count value for a subsequent cycle of the clock; and when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, outputting a literal write command for the next match pipeline and setting the count value equal to zero; and when the length of the longest match for the next match pipeline in the specified order is longer than the threshold value, outputting a string copy command associated with the 
 On the other hand, in the same field of endeavor, Beckman teaches wherein selectively outputting the commands to be included in the compressed data includes, in a cycle of the clock ([0006]: The path block is configured to pick the best match at each position (i.e., longest and closest, in that order) and send the best match as compressed output of the search block… the search block may process multiple byte positions per clock cycle per thread; Fig. 7A; [0121]: The one of search engines 214 is configured to perform this hashing and matching for multiple byte positions in the same clock cycle): 
acquiring a count value, if any, from an earlier cycle of the clock or setting the count value to zero; until the count value equals zero or there are no remaining match pipelines to be skipped (Fig. 13; [0185]: post processor 273 counts the number of matching bytes for each history buffer access. The count starts at the current byte position and goes forward as many bytes as possible for the forward matches),
starting from a first match pipeline, skipping each next pipeline in round robin order ([0185]: for each of the matches, match controller 229 may count until detecting a “match byte” as a first non-matching byte after a match or a “previous byte” as the last byte that gets matched) and
decrementing the count value (Fig. 13; [0185]: Post processor 273 may similarly count backwards from the current byte position for the backward matches); 
when there are no remaining match pipelines to be skipped, terminating outputting commands for the cycle of the clock and retaining a present value of the count value for a (Fig. 13, [0185]: Post processor 273 sends the forward and backward match lengths for each of the matches to path block 232); and 
when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, outputting a literal write command for the next match pipeline and setting the count value equal to zero ([0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); and 
when the length of the longest match for the next match pipeline in the specified order is longer than the threshold value, outputting a string copy command associated with the longest match ([0096]: When a match initially selected as output for the current byte position has a maximum match length, the path block may determine whether matches at any subsequent byte positions extend the length of the initial match, and, if so, merge the matches to form a longer match at the current byte position. The path block is described in more detail with respect to FIG. 18) and
setting the count value equal to length in bytes of the longest match minus one; and returning to the skipping operation ([0096]: When a match initially selected as output for the current byte position has a maximum match length, the path block may determine whether matches at any subsequent byte positions extend the length of the initial match, and, if so, merge the matches to form a longer match at the current byte position. The path block is described in more detail with respect to FIG. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain and 
The motivation for doing so would be to determine the length of each match, as recognized by Beckman ([0185] of Beckman: Post processor 273 determines a match length for each of the matches included in the match vector).

Regarding Claim 21, the combined teachings of Chamberlain and Abali disclose the method of claim 14.
However, the combined teachings of Chamberlain and Abali do not explicitly teach “wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings; and the substrings include each different sequential substring 
On the other hand, in the same field of endeavor, Beckman teaches wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings ([0170]: Fig. 15); and the substrings include each different sequential substring from the search string ([0170]: As illustrated in FIG. 15, large history buffer 276B is partitioned into 8 large memory banks (Banks 1-8), with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte ([0170]: Starting at Bank 1, the history data is stored in consecutive stripes of a relatively small fixed length, e.g., 256 bytes, in each of the memory banks up to Bank 8. Once the eighth stripe of data is stored in Bank 8, the process returns to Bank 1 to store the next consecutive data stripe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain and Abali to incorporate the teachings of Beckman to include wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings; and the substrings include each different sequential substring from the search string, with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte.
The motivation for doing so would be to store data in consecutive stripes of small fixed lengths, as recognized by Beckman ([0170] of Beckman: the history data is stored in consecutive stripes of a relatively small fixed length).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168